Exhibit 10.48

 

Petro Capital Advisors, LLC

1845 Woodall Rodgers Freeway

Ste 1700

Dallas, Texas 75201

 

 

October 18, 2003

 

Beta Oil & Gas, Inc.

6120 S. Yale

Suite 813

Tulsa, OK 74136

 

Attention:

Mr. David Wilkins

 

President and Chief Executive Officer

 

Dear David:

 

Reference is made to the engagement letter between Beta Oil & Gas, Inc. (the
“Company”) and its collective subsidiaries (the “Company”) and Petro Capital
Advisors, LLC (“Petro Capital”) dated as of July 9, 2003 (the “Engagement
Letter”).   The purpose of this letter agreement is to amend certain enumerated
portions of the Engagement Letter only with respect to the proposed transaction
between PetroHawk Energy, LLC and the Company, whereby PetroHawk Energy, LLC
proposes to purchase from the Company $25 million of Company common stock at
$1.65 per share, $35 million of Company convertible subordinated debt having an
8% interest rate and a $2.00 per share conversion price, and warrants to
purchase 10 million shares of Company common stock having a $1.65 per share
exercise price (the “PetroHawk Transaction”).  Any other transaction, or any
transaction with PetroHawk Energy, LLC that is materially different from the
PetroHawk Transaction, shall be governed by the original terms of the Engagement
Letter.

 

The Company and Petro Capital hereby acknowledge that the PetroHawk Transaction
and similar transactions shall be governed by the Engagement Letter.  The
Company and Petro Capital hereby agree to amend paragraph 2A of the Engagement
Letter to replace the reference to “$50,000” with “$100,000.”  Further, the
Company and Petro Capital hereby agree to amend paragraph 2B of the Engagement
Letter by deleting the first sentence of such paragraph 2B in its entirety, and
replacing it with the following sentence: “In connection with any merger or
acquisition transaction, a transaction fee equal to 3% of the Aggregate
Consideration (as defined below) paid or received; provided, however, that the
minimum transaction fee payable to Petro Capital pursuant to this sentence shall
be $75,000; provided, further, that in connection with the PetroHawk
Transaction, Petro Capital shall receive a transaction fee equal to $600,000.”  
It is expected that transaction related expenses reimburseable under the
Engagement Letter will be approximately $10,000, including expenses of Haynes &
Boone law firm which Petro Capital has

 

1

--------------------------------------------------------------------------------


 

retained with your permission.  As such, The Company and Petro Capital hereby
agree to amend paragraph 2D of the Engagement Letter to replace the reference to
“$2,500” with “$10,000.”   Finally, the Company and Petro Capital hereby agree
that the $6,250.00 monthly financial advisory fee payable pursuant to paragraph
2A of the engagement letter shall terminate on the second day of the month
following final closing of the PetroHawk Transaction.

 

It is agreed that all other terms of the Engagement Letter not expressly
described herein shall remain in full force and effect, including the
Indemnification Provisions referenced in paragraph 4 of the Engagement Letter.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed duplicate of this letter, which shall
thereupon constitute a binding agreement between Petro Capital and the Company.

 

 

 

Very truly yours,

 

 

 

PETRO CAPITAL ADVISORS, LLC

 

 

 

Date:

October 18,2003

 

 

 

 

By:

/s/ Rosser C. Newton

 

 

 

Rosser C. Newton

 

 

 

Managing Director

 

 

ACCEPTED AND AGREED TO:

BETA OIL & GAS, INC.

 

 

 

 

Date:

October 21, 2003

 

 

 

By:

/s/David A. Wilkins

 

 

David A. Wilkins

 

President, CEO

 

2

--------------------------------------------------------------------------------